DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,853,561 in view of Steiner (US 2007/0110192).
Claim 1; a load control device for controlling an amount of power delivered from an AC power source to a load (col. 40 lines 39-41), comprising: a triac (e.g. thyristor) adapted to be electrically coupled between the AC power source and the load, the triac (e.g. thyristor) having first and second main terminals through which a load current can be conducted to energize the load (col. 40 lines 42-46) and a gate terminal through which a gate current can be conducted to render the triac conductive (col. 40 lines 46-47); a gate coupling circuit comprising two MOS-gated transistors in anti-series connection, the MOS-gate transistors electrically coupled to conduct the gate current through the gate terminal of the triac (i.e. thyristor) (col. 40 lines 48-54); and a control circuit configured to control the gate coupling circuit to cause the MOS-gated transistors to conduct the gate current through the gate terminal of the triac (i.e. thyristor) to render the triac conductive at a firing time during a present half-cycle an AC mains voltage of the AC power source (col. 40 lines 57-62); wherein the control circuit is configured to control the gate coupling circuit to allow the MOS-gated transistors to conduct the gate current through the gate terminal of the triac again at a time between the firing time and the end of the present half-cycle (col. 40 lines 63-67). 
However, US 9,853,561 does not claim a dimmer switch for controlling an amount of power delivered from an AC power source to a lighting load for controlling an intensity of the lighting load, a triac, and whether the control circuit is configured to control the firing time to adjust the intensity of the load.
Steiner teaches a dimmer circuit for changing the intensity of the lighting load and a user interface to allow a user to separately control the lighting load. The dimmer switch 410 comprises a controllably conductive device 510 coupled in series electrical connection between the AC power source 402 and the lighting load 404 for control of the power delivered to the lighting load. The controllably conductive device 510 may comprise any suitable type of bidirectional switch, such as, for example, a triac.
Therefore, it would have been obvious one having ordinary skill in the art at the time the invention was made to modify US 9,853,561 to include claiming a dimmer switch for controlling an amount of power delivered from an AC power  source to a lighting load for controlling an intensity of the lighting load; and, the control circuit is configured to control the firing time to adjust the intensity of the load as taught by Steiner in order to control brightness of a lighting load to save power with low lighting or increase lighting for better visibility.
Claim 2 is disclosed in claims 1 and 2 of US 9,853,561.
Claims 14-16; for controlling an amount of power delivered from an AC power source to a load, comprising: a triac adapted to be electrically coupled between the AC power source and the lighting load, the triac having first and second main terminals through which a load current can be conducted to energize the lighting load and a gate terminal through which a gate current can be conducted to render the triac conductive; a gate coupling circuit comprising a voltage-controlled controllably conductive device electrically coupled to conduct the gate current through the gate terminal of the triac; and a control circuit configured to control the gate coupling circuit to cause the voltage-controlled controllably conductive device to conduct the gate current through the gate terminal of the triac to render the triac conductive at a firing time during a present half-cycle of an AC mains voltage of the AC power source, the control circuit further configured to control the gate coupling circuit to allow the voltage-controlled controllably conductive device to conduct the gate current through the gate terminal of the triac again at a time between the firing time and the end of the present half-cycle.
However, US 9,853,561 does not claim a dimmer switch for controlling an amount of power delivered from an AC power source to a lighting load for controlling an intensity of the lighting load, a triac, and whether the control circuit is configured to control the firing time to adjust the intensity of the load; or, a power supply electrically coupled to conduct a charging current through the lighting load to generate a supply voltage; as well as, the control circuit comprising an RF receiver powered by the supply voltage and configured to receive an RF signal; wherein the control circuit is configured to control the firing time to adjust the intensity of the lighting load, the control circuit configured to determine the intensity to which to control the lighting load in response to the RF signal received via the RF receiver.
Steiner teaches a dimmer circuit for changing the intensity of the lighting load and a user interface to allow a user to separately control the lighting load. The dimmer switch 410 comprises a controllably conductive device 510 coupled in series electrical connection between the AC power source 402 and the lighting load 404 for control of the power delivered to the lighting load. The controllably conductive device 510 may comprise any suitable type of bidirectional switch, such as, for example, a triac. Moreover, Steiner teaches the dimmer switch 410 further comprises an RF receiver 522 and an antenna 524 for receiving the RF signals 406 from the remote control 420.  The controller 514 is operable to control the controllably conductive device 510 in response to the messages received via the RF signals 406.
Therefore, it would have been obvious one having ordinary skill in the art at the time the invention was made to modify US 9,853,561 to include claiming a dimmer switch for controlling an amount of power delivered from an AC power  source to a lighting load for controlling an intensity of the lighting load; and, the control circuit is configured to control the firing time to adjust the intensity of the load as taught by Steiner in order to control brightness of a lighting load to save power with low lighting or increase lighting for better visibility. Moreover, it have been obvious to one having ordinary skill in the art at the time the invention was made to modify US 9,853,561 to include claiming the control circuit comprising an RF receiver powered by the supply voltage and configured to receive an RF signal; wherein the control circuit is configured to control the firing time to adjust the intensity of the lighting load, the control circuit configured to determine the intensity to which to control the lighting load in response to the RF signal received via the RF receiver; as taught by Steiner in order to control the light via remote control for convenience. 
Claim 17 is disclosed in claim 7 of US 9,161,418.


Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 9,161,418 in view of Steiner. 
US 9,161,418 claims controlling an amount of power delivered from an AC power source to a load (col. 34 lines 36-38), comprising: a triac (i.e. thyristor) adapted to be electrically coupled between the AC power source and the lighting load, the triac having first and second main terminals through which a load current can be conducted to energize the lighting load and a gate terminal through which a gate current can be conducted to render the triac conductive (col. 34 lines 59-64); a gate coupling circuit comprising two MOS-gated transistors in anti-series connection, the MOS-gate transistors electrically coupled to conduct the gate current through the gate terminal of the triac (col. 34 lines 65-67 and col. 35 lines 1-4); and a control circuit configured to control the gate coupling circuit to cause the MOS-gated transistors to conduct the gate current through the gate terminal of the triac to render the triac conductive at a firing time during a present half-cycle an AC mains voltage of the AC power source; wherein the control circuit is configured to control the gate coupling circuit to allow the MOS-gated transistors to conduct the gate current through the gate terminal of the triac again at a time between the firing time and the end of the present half-cycle (col. 35 lines 5-16).
However, US 9,853,561 does not claim a dimmer switch; controlling an intensity of the lighting load; or specifically, a triac.
Steiner teaches a dimmer circuit for changing the intensity of the lighting load and a user interface to allow a user to separately control the lighting load. The dimmer switch 410 comprises a controllably conductive device 510 coupled in series electrical connection between the AC power source 402 and the lighting load 404 for control of the power delivered to the lighting load. The controllably conductive device 510 may comprise any suitable type of bidirectional switch, such as, for example, a triac.
Therefore, it would have been obvious one having ordinary skill in the art at the time the invention was made to modify US 9,853,561 to include claiming a dimmer switch for controlling an amount of power delivered from an AC power  source to a lighting load for controlling an intensity of the lighting load; and, the control circuit is configured to control the firing time to adjust the intensity of the load as taught by Steiner in order to control brightness of a lighting load to save power with low lighting or increase lighting for better visibility.
Claim 2 is disclosed in claim 2 of US 9,161,418.
Claim 3 is disclosed in claim 3 of US 9,161,418.
Claim 4 is disclosed in claim 4 of US 9,161,418.
Claim 5 is disclosed in claim 6 of US 9,161,418.
Claim 6 is disclosed in claim 7 of US 9,161,418.
Claim 7 is disclosed in claim 8 of US 9,161,418.
Claim 8 is disclosed in claim 9 of US 9,161,418.
Claim 9 is disclosed in claim 11 of US 9,161,418.
Claim 10 is disclosed in claim 12 of US 9,161,418.
Claim 11 is disclosed in claim 13 of US 9,161,418.
Claim 12 is disclosed in claim 15 of US 9,161,418.
Claim 13 is disclosed in claim 16 of US 9,161,418.
Claim 14; US 9,161,418 for controlling an amount of power delivered from an AC power source to a load (col. 36 lines 11-13), comprising: a triac (i.e. a thyristor) adapted to be electrically coupled between the AC power source and the load, the triac (thyristor) having first and second main terminals through which a load current can be conducted to energize the load and a gate terminal through which a gate current can be conducted to render the triac conductive (col. 36 lines 14-19); a gate coupling circuit comprising a voltage-controlled controllably conductive device electrically coupled to conduct the gate current through the gate terminal of the triac (thyristor) (col. 36 lines 20-23); a power supply electrically coupled to conduct a charging current through the load to generate a supply voltage (col. 36 lines 24-26); and a control circuit configured to control the gate coupling circuit to cause the voltage-controlled controllably conductive device to conduct the gate current through the gate terminal of the triac (thyristor) to render the triac (thyristor0 conductive at a firing time during a present half-cycle of an AC mains voltage of the AC power source (col. 36 lines 27-35), the control circuit further configured to control the gate coupling circuit to allow the voltage-controlled controllably conductive device to conduct the gate current through the gate terminal of the triac (thyristor) again at a time between the firing time and the end of the present half-cycle (col. 36 lines 36-40).
However, US 9,853,561 does not claim a dimmer switch; a lighting load for controlling an intensity of the lighting load; controlling an intensity of the lighting load, a triac. the control circuit comprising an RF receiver powered by the supply voltage and configured to receive an RF signal; wherein the control circuit is configured to control the firing time to adjust the intensity of the lighting load, the control circuit configured to determine the intensity to which to control the lighting load in response to the RF signal received via the RF receiver.
Steiner teaches a dimmer circuit for changing the intensity of the lighting load and a user interface to allow a user to separately control the lighting load. The dimmer switch 410 comprises a controllably conductive device 510 coupled in series electrical connection between the AC power source 402 and the lighting load 404 for control of the power delivered to the lighting load. The controllably conductive device 510 may comprise any suitable type of bidirectional switch, such as, for example, a triac. Moreover, Steiner teaches the dimmer switch 410 further comprises an RF receiver 522 and an antenna 524 for receiving the RF signals 406 from the remote control 420.  The controller 514 is operable to control the controllably conductive device 510 in response to the messages received via the RF signals 406.
Therefore, it would have been obvious one having ordinary skill in the art at the time the invention was made to modify US 9,853,561 to include claiming a dimmer switch for controlling an amount of power delivered from an AC power  source to a lighting load for controlling an intensity of the lighting load; and, the control circuit is configured to control the firing time to adjust the intensity of the load as taught by Steiner in order to control brightness of a lighting load to save power with low lighting or increase lighting for better visibility. Moreover, it have been obvious to one having ordinary skill in the art at the time the invention was made to modify US 9,853,561 to include claiming the control circuit comprising an RF receiver powered by the supply voltage and configured to receive an RF signal; wherein the control circuit is configured to control the firing time to adjust the intensity of the lighting load, the control circuit configured to determine the intensity to which to control the lighting load in response to the RF signal received via the RF receiver; as taught by Steiner in order to control the light via remote control for convenience.
Claim 15 is disclosed in claim 19 of US 9,161,418.
Claim 16 is disclosed in claim 22 of US 9,161,418.
Claim 17 is disclosed in claim 23 of US 9,161,418.
Claim 18 is disclosed in claim 25 of US 9,161,418.
Claim 19 is disclosed in claim 27 of US 9,161,418.
Claim 20 is disclosed in claim 28 of US 9,161,418.
Claim 21 is disclosed in claim 29 of US 9,161,418.
Claim 22 is disclosed in claim 30 of US 9,161,418.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,841,849 in view of Steiner. 
US 8,841,849 claims controlling an amount of power delivered from an AC power source to a load for controlling the load (col. 34 lines 56-59), comprising: a triac (i.e. thyristor) adapted to be electrically coupled between the AC power source and the load (col. 34 lines 59-61), the triac having first and second main terminals (col. 34 line 59) through which a load current can be conducted to energize the load and a gate terminal through which a gate current can be conducted to render the triac conductive (col. 34 lines 61-64); a gate coupling circuit comprising two MOS-gated transistors in anti-series connection, the MOS-gate transistors electrically coupled to conduct the gate current through the gate terminal of the triac (thyristor) (col. 34 lines 65-67); and a control circuit configured to control the gate coupling circuit to cause the MOS-gated transistors to conduct the gate current through the gate terminal of the triac to render the triac conductive at a firing time during a present half-cycle an AC mains voltage of the AC power source (col. 34 lines 5-12); wherein the control circuit is configured to control the gate coupling circuit to allow the MOS-gated transistors to conduct the gate current through the gate terminal of the triac again at a time between the firing time and the end of the present half-cycle (col. 35 lines 11-16).
However, US 8,841,849 does not claim a dimmer switch for controlling an amount of power delivered from an AC power source to a lighting load for controlling an intensity of the lighting load, a triac, and whether the control circuit is configured to control the firing time to adjust the intensity of the load.
Steiner teaches a dimmer circuit for changing the intensity of the lighting load and a user interface to allow a user to separately control the lighting load. The dimmer switch 410 comprises a controllably conductive device 510 coupled in series electrical connection between the AC power source 402 and the lighting load 404 for control of the power delivered to the lighting load. The controllably conductive device 510 may comprise any suitable type of bidirectional switch, such as, for example, a triac.
Therefore, it would have been obvious one having ordinary skill in the art at the time the invention was made to modify US 8,841,849 to include claiming a dimmer switch for controlling an amount of power delivered from an AC power  source to a lighting load for controlling an intensity of the lighting load; and, the control circuit is configured to control the firing time to adjust the intensity of the load as taught by Steiner in order to control brightness of a lighting load to save power with low lighting or increase lighting for better visibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/GARY L LAXTON/           Primary Examiner, Art Unit 2896                      8/26/2022